 
EXHIBIT 10.91
 
Board Member Retirement Process
 
Microsemi Corporation Board of Directors
Approved by vote of the board—May 14, 2002
 
At time of retirement from the Board or if a Board Member does not stand for
re-election, the board member will be afforded the opportunity to:
 

 
Ø
 
Receive one half (50%) of the quarterly board retainer they were being paid at
the time of their retirement from the board. This retainer will be paid
quarterly for a period of seven (7) years following their retirement for the
board;

 

 
o
 
As part of receiving this retainer the “retired” board member agrees to provide
up to 25 hours per quarter of consulting support on projects assigned to them by
the President/CEO.

 

 
o
 
Any additional consulting support in excess of twenty-five hours per quarter can
be billed to the company at a rate of $250 per hour. Maximum billing during any
single year is $50,000.

 

 
o
 
Retainer payments will crease the first day of the quarter following the date a
retired board member is unable to fulfill their “consulting support”
responsibilities

 

 
Ø
 
Continue the right to exercise any vested stock options for a term of seven
years following the effective date of the individual’s retirement from the board
or the normal expiration date of the stock option, whichever occurs first.

 

 
o
 
Any outstanding stock options will expire 90 days following the date a retired
board member is unable to fulfill the above mentioned consulting arrangement.

 

 
o
 
Nothing in this process extends the expiration date of any stock option beyond
the original expiration date of the stock option agreement.

 

 
Ø
 
In order to be eligible for this retirement benefit, the board member must have
served as a member of the Microsemi Corporation Board of Directors for a period
of not less than five years.

 

 
Ø
 
This process is effective December 1, 2001.

 